United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 11-1081
                                ___________

John Howell,                            *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Carl A. Redus, Individually and as      *
Mayor of the City of Pine Bluff,        *      [UNPUBLISHED]
Arkansas,                               *
                                        *
             Appellee,                  *
                                        *
Irene Holcomb; Thelma Walker; Wayne *
Easterly; Charles Boyd; Bill Brumett; *
Glen Brown; Janice L. Roberts;          *
George Stepps,                          *
                                        *
             Defendants,                *
                                        *
City of Pine Bluff, Arkansas,           *
                                        *
             Appellee.                  *
                                   ___________

                           Submitted: August 3, 2011
                              Filed: August 12, 2011
                               ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.
       In this employment-discrimination action, John Howell appeals from the order
of the District Court1 granting summary judgment to Carl Redus and Pine Bluff,
Arkansas, on Howell's federal claims and dismissing without prejudice his pendent
state-law claims.

       Upon careful de novo review, we conclude that the District Court’s summary
judgment decision was proper. See Tusing v. Des Moines Indep. Cmty. Sch. Dist.,
639 F.3d 507, 514 (8th Cir. 2011) (standard of review); Rothmeier v. Inv. Advisers,
Inc., 85 F.3d 1328, 1336–37 (8th Cir. 1996) (explaining the evidence necessary for
a plaintiff to avoid summary judgment in an age-discrimination case and affirming
summary judgment where the evidence showed that the employer’s problems with the
plaintiff concerned business matters, not the plaintiff’s age); see also Ramlet v. E.F.
Johnson Co., 507 F.3d 1149, 1152–53 (8th Cir. 2007) (noting that direct evidence of
discrimination must show a link between the alleged discriminatory animus and the
employment decision; direct evidence does not include statements made by
decisionmakers that are not related to the decisional process). We further conclude
that the District Court did not abuse its discretion in declining to exercise
supplemental jurisdiction over Howell’s state-law claims. See 28 U.S.C. § 1367(c)(3)
(stating that a district court may decline to exercise supplemental jurisdiction if it has
dismissed all claims over which it had original jurisdiction); Moots v. Lombardi, 453
F.3d 1020, 1024 (8th Cir. 2006) (standard of review).

      The judgment of the District Court is affirmed.




      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
                                           -2-